Citation Nr: 0940095	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a seizure disorder, 
to include as due to herbicide exposure and secondary to 
service-connected residual fragment wounds to the face.

4.  Entitlement to service connection for a bilateral 
shoulder disability.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated in April 2006 that denied service connection for a 
partial complex seizure disorder and bilateral hearing loss, 
and granted service connection and awarded a 30 percent 
disability rating for PTSD, effective October 14, 2005; and 
January 2007 that denied service connection for a bilateral 
shoulder disability.

The issues of entitlement to service connection for a 
bilateral hearing loss, seizure disorder, bilateral shoulder 
disability, and a TDIU rating are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but not 
greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 
9411 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In November 2005, prior to the initial adjudication of the 
claim for service connection for PTSD, and in October 2006, 
after the adjudication of the claim for an increased rating 
for PTSD, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In November 2007, the Veteran 
indicated that he had no additional evidence to submit in 
support of his claim.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  However, the Veteran was given notice of what 
type of information and evidence he needed to substantiate a 
claim for an increased rating in April 2006.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in March 2006, September 2007, and October 
2007.  Therefore, the available records and medical evidence 
have been obtained in order to make adequate determinations 
as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability rating for PTSD is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for symptoms of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2009).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for an initial rating in excess of 30 percent 
for PTSD at any time since October 14, 2005, the effective 
date of service connection.

The Veteran's private treatment records include a November 
2002 mental status examination that reflects that he was 
tense with mild depression and grief issues regarding the 
loss of his spouse.  He was lonesome, but sleep and energy 
were okay.  The impression was mild depression.  In December 
2005, his PTSD was manifested by depression, cognitive 
decline, anxiety, short-term memory disturbance, personality 
change, and sleep disturbance.  The physician opined that the 
Veteran was unable to work due to his seizures and memory 
disturbance.

The Veteran underwent a VA PTSD examination in March 2006 
during which it was noted that he had not worked since 
November 2005 and was laid off due to a seizure disorder that 
prevented him from driving a commercial truck.  It was noted 
that he was supported by his spouse and children; had a large 
social network; and had a number of hobbies.  Over the last 
ten years, memories of Vietnam had become more frequent or 
prevalent along with an increase in depression.  The Veteran 
continued to have daily thoughts and memories of Vietnam that 
troubled and upset him.  He had flashbacks an average of once 
a week, usually stimulated by an overhead helicopter.  He 
denied having nightmares, but was troubled by memories of 
friends that were killed in Vietnam.  He could not watch war 
or combat-related shows and avoided the news about Iraq and 
other wars if possible.  With respect to memory loss, there 
was a period when the Veteran was unable to remember some 
things about his trauma in Vietnam.  He avoided groups and at 
times was very sensitized to being around people.  He also 
distanced himself from people he was close to when he was 
depressed or unable to cope with some of his feelings.  Every 
night, he had trouble sleeping with frequent awakenings that 
caused him to obtain only three to four hours of sleep.  The 
Veteran complained of trouble with concentration and memory.  
He continued to have an exaggerated startle response, and 
could be irritable at times and lose his temper.  He 
described his depression as fairly chronic with worsening and 
claimed to be severely depressed three or four days a week.  
His depressive symptoms included a sad mood and crying 
spells, irritability, insomnia, poor concentration and 
memory, anhedonia, and lethargy and fatigue.  He had some 
suicidal ideation without any plan or intent, but thought 
about shooting himself or getting hit by a train.  He denied 
any other psychotic symptoms, but sometimes heard noises 
around the house.  He was a self-described chronic worrier.  
On mental status examination, he was casually and neatly 
dressed and was attentive and cooperative.  Speech was normal 
in rate and rhythm.  He was oriented times four.  His mood 
was sad and he became tearful at time times with a somewhat 
blunted affect.  However, there was no evidence of a thought 
disorder.  The examiner opined that the Veteran appeared to 
be moderately impaired socially and recreationally, but that 
his vocational impairment appeared to be solely due to his 
seizure disorder which caused him to be terminated from his 
job.  The VA examiner further opined that it seemed like he 
functioned "okay" at work from a psychiatric perspective.  
He was diagnosed with chronic PTSD, recurrent and severe 
depressive disorder and was assigned a GAF score of 45.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

In a February 2006 statement, the Veteran indicated that he 
lost his job due to a seizure disorder.

VA medical records include a May 2006 medical report which 
reflects that the Veteran's mood was stable.  The Veteran 
denied suicidal and homicidal ideations, and auditory or 
visual hallucinations, and on mental status examination, he 
appeared calm, alert, well-developed, and well-nourished with 
a euthymic mood and affect.  He was in no acute distress and 
was appropriately dressed.  His speech was normal in rate, 
rhythm, and volume.  Cognition was intact.  Thought processes 
were logical, while thought content was non-delusional.  
Insight was adequate while judgment was intact.  He had a GAF 
score of 60.  However, in June 2006, he had continued 
depression and nervousness.  He had difficulty relating to 
people and got tearful when he talked about Vietnam.  He had 
poor control over his anger and was depressed and frustrated 
because he could not work due to seizures.  Sleep was poor 
and he awakened tired and irritable.  The Veteran denied 
hearing any voices and paranoia, but could not stand the 
sight of helicopters or loud noises.  On mental status 
examination, he had good personal hygiene.  Eye contact was 
good and he was cooperative.  He was alert and oriented to 
time, place, and person without any thought or perceptual 
disturbances.  His mood was dysphoric, while he had a sad and 
tearful affect.  Speech was normal in tone, rate, and rhythm.  
Memory was intact and concentration was good.  Judgment and 
insight were not impaired.  The Veteran had no suicidal or 
homicidal thoughts and was assigned a GAF score of 40.  In 
September 2006, he was cooperative, alert, and oriented to 
time, place, and person without any thought or perceptual 
disturbances.  He had a dysphoric mood with a sad and tearful 
affect and a GAF score of 40.  In October 2006, eye contact 
was good and the Veteran was cooperative and alert, and 
oriented to time, place, and person without any thought or 
perceptual disturbances.  His mood was euthymic with an 
appropriate affect.  He was assigned a GAF score of 50.  In 
November 2006, the Veteran was depressed because he had to 
retire due to a seizure disorder and could not keep his 
trucking license.  He complained of problems related to his 
Vietnam experience and not being appreciated with he came 
home.  His affect was appropriate, while thought processes 
were goal-directed and linear.  In terms of thought content, 
he denied auditory, visual, and tactile hallucinations, 
obsessions and compulsions, and phobias and delusions.  The 
Veteran denied any suicidal and homicidal ideations and 
judgment and insight were fair.  On mental status 
examination, he was alert, calm, and cooperative.  The 
Veteran was oriented times four and speech was normal for 
rate, rhythm and volume.  He was depressed with an 
appropriate affect and he had a GAF score of 60.  In December 
2006, on mental status examination, he had good eye contact.  
The Veteran was alert and oriented to time, place, and person 
without any thought or perceptual disturbances.  His mood was 
euthymic with an appropriate affect.  He was assigned a GAF 
score of 60.  In January 2007, he was adequately groomed and 
appropriately dressed.  He was alert and oriented times four.  
His speech was normal for volume, rate, tone, fluency, and 
rhythm.  The Veteran was cooperative and made good eye 
contact.  Thoughts were logical, linear, and goal-directed, 
and associations were tight without any evidence of thought 
disorders, paranoia, or delusions.  He denied any audio or 
visual hallucinations.  His mood was described as pretty fair 
with a full-range affect and congruent mood.  Concentration, 
recent and remote memory, judgment, and insight were intact.  
The Veteran denied suicidal and homicidal ideations, and any 
flashbacks.  However, he was still bothered by the sound of 
helicopters and by the fact that he could not talk about 
Vietnam, or hear someone else talk about Vietnam.  He was 
diagnosed with PTSD and major depressive disorder with a GAF 
score of 60.

In his February 2007 substantive appeal, the Veteran 
indicated that he had nightmares three to four times a week.

VA medical records dated in April 2007 indicate that the 
Veteran did not notice any elevated mood, but cried easily.  
On mental status examination, insight was good, while mood 
and affect were animated without any evidence of mania, 
hypomania, or depression.  Judgment and concentration were 
good and there was no memory impairment.  The Veteran denied 
any hallucinations, delusions, paranoia, and suicidal or 
homicidal ideations.  His GAF score was 60.  In July 2007, he 
had nightmares, but denied flashbacks.  On mental status 
examination, he was pleasant and cooperative.  He was well-
groomed with good eye contact.  The Veteran was orientated to 
person, place, date, and time.  Speech was normal in rate.  
Appropriate pro-social behaviors were demonstrated.  He had a 
depressed mood with a euthymic and blunted affect.  He did 
not believe in suicide and denied any hallucinations.  He was 
irritable with outbursts of anger, sleep disturbances, and an 
exaggerated startle response.  Avoidance of thoughts and 
activities led to recollections of the trauma.  He had 
intrusive and persistent thoughts and increased thoughts of 
the war experience.  In August 2007, he reported sleeping 
better.  He was easily depressed and indicated that he was 
having marital problems.  On mental status examination, 
insight was good.  Mood and affect were animated, without 
mania, hypomania, or depression.  There was no memory 
impairment, and judgment and concentration were good.  The 
Veteran denied any delusions; paranoia; hallucinations; and 
suicidal ideations, plans, or intent.

The Veteran was afforded a VA examination in September 2007 
at which time he complained of a frequent depressed mood, 
crying spells, sleep disturbance, psychomotor retardation, 
fatigue, feelings of worthlessness, poor concentration, and 
recurrent suicide ideation without plan or intent.  He stated 
that his symptoms occurred daily.  The examiner opined that 
his symptoms appeared to be moderate to severe.  The Veteran 
stated that he had limited personal contacts and avoided many 
social activities, however he did attend church.  He stated 
that he relied on others for assistance due to physical 
limitations.  He denied any history of suicide attempts, 
violence, or assaultiveness.  He had positive relationships 
with his children but a strained relationship with his 
current spouse.  On examination, he was clean and speech was 
unremarkable.  His attitude was cooperative with a flat 
affect and depressed mood.  He was oriented to person, time 
and place.  Thought process and content were unremarkable.  
He denied any delusions and judgment and insight were 
appropriate.  The Veteran denied any hallucinations and had 
no inappropriate behavior, obsessive or ritualistic behavior, 
panic attacks, or homicidal thoughts.  However, he had 
suicidal thoughts daily, but denied any plan or intent and 
stated that his faith prevented him from seriously 
considering those thoughts.  The Veteran had good impulse 
control and was able to maintain minimum hygiene.  He and his 
spouse reported impairment of memory.  On examination, remote 
memory was moderately impaired while recent memory was mildly 
impaired.  His symptoms appeared to be moderate by his 
description but appeared to be worsening according to the 
Veteran and his spouse.  In addition, he stated that his 
experiences impacted his social life and that he currently 
had few social contacts and was irritable with others.  He 
reported that he felt that his symptoms impacted his work 
toward the end of his career, but did not provide details as 
to how his psychiatric disability affected his employment.  
Symptoms included avoidance, reexperiencing of the combat 
stressor, and increased arousal (including irritability, poor 
concentration, exaggerated startle, and sleep disturbance).  
He had depressed moods with crying spells and recurrent 
suicide ideation, feelings of worthlessness, poor 
concentration, fatigue, and psychomotor retardation.  It was 
noted that he retired in 2005 and that he was no longer able 
to drive the company vehicle due to his seizure disorder.  He 
had poor concentration and memory difficulties.  The examiner 
opined that there was no total occupational and social 
impairment due to PTSD signs and symptoms, but that there 
were deficiencies in areas such as thinking, mood, family 
relations, work, and school.  He was assigned a GAF score of 
45.

The Veteran underwent a VA PTSD examination in October 2007 
and was appropriately dressed with good hygiene.  Hi speech 
and eye contact were appropriate.  He had no psychiatric 
hospitalizations.  On mental status examination, he was alert 
and oriented to person, place, and time.  Speech was clear, 
coherent, and of a normal rate and volume.  Communication was 
receptive and expressive and appeared grossly intact.  There 
were no signs of loose associations or flight of ideas.  His 
thought processes showed no unusual ideations or signs, and 
there was no evidence of a formal thought disorder.  He 
reported no hallucinations and denied homicidal ideations, 
but continued to experience suicidal ideations with a plan 
but no current intent.  There were no indications of 
delusions and there was no impairment in the Veteran's 
ability to manage daily living activities or make reasonable 
life decisions.  Cognitive functions were grossly intact.  
Affect appeared appropriate to content, but his mood was 
described as poor.  The Veteran reported a sleep disturbance; 
loss of interest; feelings of guilt and fatigue; increased 
irritability; tearfulness; depression; recurrent and 
intrusive distressing memories and dreams; hyperstartle 
response; avoidance of thoughts, feelings, and conversations 
associated with the trauma; efforts to avoid activities, 
places, and people that arouse memories of the trauma; a 
markedly diminished interest or participation in significant 
activities; and difficulties concentrating.  He endorsed 
distress, nightmares, a wish to die, flashbacks, social 
anxiety, poor memory, and anhedonia.  He was diagnosed with 
PTSD and MDD.  The examiner opined that the Veteran was 
moderately impaired from an occupational and social viewpoint 
and that his Veteran's psychiatric impairments were quite 
significant.  He was assigned a GAF score of 45.

VA medical records dated in November 2007 indicate that on 
mental status examination the Veteran was pleasant, alert, 
and cooperative.  Hygiene and appearance were good.  Speech 
was clear with regular rate and rhythm, but the content was 
focused on his marital situation.  His mood was reflective 
and confirmed some depression with a euthymic affect and 
congruent mood.  The Veteran denied any suicidal or homicidal 
ideations without any evidence of psychosis.  He also denied 
any auditory or visual hallucinations.  Memory was intact 
while judgment and insight were good.  In January 2008, the 
Veteran's major concern was unhappiness in his marriage.  On 
mental status examination, he was pleasant, alert, and 
cooperative with good appearance and hygiene, and was 
casually dressed.  His speech was clear with regular rate and 
rhythm.  His thought process was goal-directed without 
evidence of psychosis.  Mood and affect were depressed.  The 
Veteran reported suicidal thoughts without intent or plan to 
self-harm.  Memory was intact while judgment and insight were 
fairly good.

After a review of the evidence of record, the Board finds 
that throughout the time period relevant on appeal, the 
Veteran's PTSD has been manifested by symptoms that more 
nearly approximate occupational and social impairment, with 
deficiencies in most areas, due to symptoms of at least 
passive suicidal ideation, ongoing depression, problems with 
anger management and irritability, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  In addition, with the 
exception of GAF's of 60 between November 2006 and April 
2007, the Veteran's disability has otherwise been manifested 
by numerous scores in the range of 45 to 50, all indicative 
of serious occupational and social impairment.  Consequently, 
giving the Veteran the benefit of the doubt, the Board finds 
that a 70 percent rating is warranted for his service-
connected PTSD.  

However, a 100 percent rating is not warranted because the 
Veteran's PTSD was not productive of total occupational and 
social impairment.  The September 2007 VA PTSD examiner 
opined that the Veteran did not have this level of 
impairment.  Further, the medical evidence reflects that the 
Veteran does not have gross impairment in thought processes 
or communication and does not suffer from persistent 
delusions or hallucinations.  His behavior is not grossly 
inappropriate.  He is able to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
The Veteran is oriented to time and place.  The Veteran has 
some memory/concentration impairment, but he does not have 
memory loss for names of close relatives, own occupation, or 
own name.  Accordingly, the Board concludes that the criteria 
for a 100 percent rating for PTSD are not met.  

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, there is no 
evidence of frequent hospitalizations due to his PTSD.  While 
the Veteran contends that he is unable to work due to his 
PTSD, in December 2005, a physician indicated that he was 
unable to work due to his seizures and memory disturbance.  
On VA examination in March 2006, it was noted that he had not 
worked since November 2005 at which time he was laid off due 
to a seizure disorder that prevented him from driving a 
commercial truck as required by his employer.  The examiner 
further opined that it seemed like he functioned "okay" at 
work from a psychiatric perspective.  In June 2006, the 
Veteran was depressed and frustrated because he could not 
work due to seizures.  While he complained that his symptoms 
impacted his work toward the end of his career on VA 
examination in September 2007, he did not provide details as 
to how they affected his employment.  Here, the objective 
evidence does not reflect that the Veteran's PTSD caused a 
marked interference with his employment beyond that 
contemplated by the assigned ratings, nor has he submitted 
any objective evidence of the same.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating for this disability is not 
warranted.


ORDER

Entitlement to a 70 percent initial rating, but not greater, 
for the Veteran's service-connected PTSD is granted, subject 
to the statutes and regulations governing the payment of 
monetary benefits.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's remaining claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

The Veteran contends that he currently has a bilateral 
hearing loss due to acoustic trauma from combat during 
service.  On VA examination in November 2007, he was 
diagnosed with bilateral sensorineural hearing loss, 
accompanied by constant bilateral tinnitus for which he was 
later service-connected.  The examiner opined that the 
Veteran's bilateral hearing loss was not caused by or a 
result of military noise exposure during combat in Vietnam on 
the basis of normal hearing upon separation from service.  
This negative opinion appears to be based solely on the lack 
of evidence of hearing loss in the Veteran's service 
treatment records.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the examiner did not 
comment on veteran's report of in-service injury and relied 
on lack of evidence in service medical records to provide 
negative opinion).  The opinion is accordingly inadequate for 
rating purposes.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As it remains 
unclear to the Board whether the Veteran's current bilateral 
hearing loss is related to his service, another VA 
examination and opinion are necessary in order to fairly 
decide the Veteran's claim.  The examiner should specifically 
reconcile the opinion with the November 2007 VA opinion and 
any other opinions of record and comment on the functional 
effects caused by the Veteran's bilateral hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007)

With respect to a seizure disorder, the Veteran contends that 
his current seizures are related to a gunshot to the face and 
head trauma from combat and diving to the ground.  
Alternatively, he contends that his seizure disorder is 
related to herbicide exposure during service.

The Veteran's service treatment records are negative for any 
diagnosed seizure disorder.  Private treatment records 
include an April 2005 hospital report that reflects treatment 
for and a diagnosis of partial complex seizure disorder.  
Another private hospital admission report reflects a history 
of episodes of an altered level of consciousness for 
approximately one year.  In August 2005, the Veteran was 
diagnosed with unspecified epilepsy.  In November 2005, he 
was diagnosed with dementia in conditions classified with 
behavioral disturbance, partial epilepsy without mention of 
impairment of consciousness, and unspecified epilepsy.  In 
November 2005, a private physician diagnosed him with 
epilepsy and opined that given his past medical history, 
exposure to Agent Orange and combat-related trauma were the 
only plausible causes for his late onset seizures.  In 
another private opinion dated in December 2005, the Veteran's 
physician opined that there is a link between his seizure 
disorder and his service, including exposure to Agent Orange.

A May 2006 VA medical report reflects a history of a seizure 
disorders that may be related to trauma and scar tissue, 
possibly even from Vietnam experiences.  The Veteran 
underwent a VA epilepsy and narcolepsy examination in October 
2007 at which time the examiner opined that the Veteran had a 
history of trauma to the central nervous system, but that the 
seizure disorder is less likely as not caused by or a result 
of injury to from shrapnel wounds to the face and head [or] 
from shrapnel impact on a protective helmet during combat in 
service.  The rationale, in part, was that while the Veteran 
suffered shrapnel wounds to the face, he did not suffer head 
trauma.  While the Veteran has been afforded a VA 
examination, it does not appear that an examiner has been 
asked to provide an opinion as to whether the Veteran has any 
seizure disorder that is related to herbicide exposure during 
service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  As it remains unclear to the Board 
whether the Veteran's seizures are related to his service, a 
remand for an additional examination is necessary.  The 
examiner should specifically reconcile the opinion with the 
November 2005 and December 2005 private opinions, May 2006 
and October 2007 VA opinions, and any other opinions of 
record.

With respect to the Veteran's bilateral shoulder disability 
claim, the Veteran claims that he currently has a shoulder 
disability that is related to carrying machine gun and 
ammunition on patrols during service.  The service treatment 
records are negative for any diagnosed shoulder disability.  
An April 2003 report provides a history of shoulder problems 
with an onset four years ago.  However, there was no history 
of injury or trauma to the shoulder and he was diagnosed with 
primary degenerative joint disease of the right shoulder.  In 
January 2005, the Veteran complained of shoulder pain.  A 
March 2006 MRI of the shoulders revealed severe 
osteoarthritis and impingement bilaterally and in April 2006 
the Veteran was diagnosed with right shoulder impingement 
syndrome, acromioclavicular joint degenerative arthritis, and 
glenohumeral joint degenerative arthritis.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Veteran also claims that this injury was 
incurred in combat, and he is therefore also entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  As it 
remains unclear to the Board whether the Veteran's bilateral 
shoulder disability is related to his combat service, a 
remand for an examination is necessary.

Finally, on VA examination in September 2007 the Veteran 
claimed that his psychiatric disability impacted his work 
toward the end of his career.  A TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, a December 2005 VA treatment record indicates that he 
was unable to work due to his seizures and memory 
disturbance.  Additional VA treatment records and 
examinations reflect some occupational impairment due to the 
Veteran's psychiatric disability.  Therefore, the Board finds 
that the issue of entitlement to a TDIU rating has been 
raised by the record, but is inextricably intertwined with 
the other pending claims and must also be remanded.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has now been granted a 70 percent 
disability rating for PTSD.  Accordingly, he now meets the 
minimum schedular percentage criteria requirements for a 
TDIU.  38 C.F.R. § 4.16(a) (2009).  The issue, then, is 
whether the Veteran's service-connected disabilities prohibit 
him from sustaining gainful employment.

In December 2005, the Veteran's private physician opined that 
he was unable to work due to his seizures and memory 
disturbance.  On VA examination in March 2006, it was noted 
that he had not worked since November 2005 at which time he 
was laid off due to a seizure disorder that prevented him 
from driving a commercial truck as required by his employer.  
The examiner further opined that it seemed like he functioned 
"okay" at work from a psychiatric perspective.  However, on 
VA examination in September 2007, the Veteran reported that 
his symptoms impacted his work toward the end of his career.  
As it remains unclear whether the Veteran's service-connected 
disability renders him unable to obtain or maintain gainful 
employment, a remand for an etiological opinion and 
rationale, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the nature and etiology of any current 
hearing loss.  The claims folder should be 
reviewed and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the November 
2007 VA examination and opinion.  All 
indicated studies should be performed.  
The examiner should also fully describe 
the functional effects caused by the 
Veteran's hearing loss.  Specifically, the 
examiner should provide the following:

(a)  Diagnose any current bilateral 
hearing loss.

(b)  Is it as likely as not (50 percent 
or more probability) that any bilateral 
hearing loss was incurred in or 
aggravated by the Veteran's service, 
including any in-service acoustic 
trauma?  The examiner must consider the 
Veteran's statements regarding 
continuity of symptomatology and the 
Veteran's statements regarding his 
inservice exposure to acoustic trauma 
during combat.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
seizure disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically make an 
effort to reconcile the opinion with all 
other opinions of record, including the 
November 2005 and December 2005 private 
opinions, May 2006 VA opinion, and October 
2007 VA examination and opinion.  All 
indicated studies should be performed.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current seizure 
disorder or other neurological 
impairment.

(b)  Is it as likely as not (50 percent 
probability or more) that any seizure 
disorder, or other neurological 
impairment, was incurred in or 
aggravated during the Veteran's 
service, including exposure to 
herbicides or head trauma during combat 
service?  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

(c)  Is it as likely as not (50 percent 
probability or more) that any seizure 
disorder or neurological impairment is 
proximately due to or the result of the 
Veteran's service-connected residuals 
of fragment wounds to the face or any 
other service-connected disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any seizure 
disorder or neurological impairment has 
been has been aggravated by the 
Veteran's service-connected residuals 
of fragment wounds to the face or any 
other service-connected disability?

3.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral shoulder disability.  The claims 
folder should be reviewed and that review 
should be indicated in the examination 
report.  All indicated studies should be 
performed.  Specifically, the examiner 
should provide the following:
	
	(a)  Diagnose any current bilateral 
shoulder disability.

(b)  Is it as likely as not (50 percent 
or more probability) that any bilateral 
shoulder disability was incurred in or 
aggravated by the Veteran's combat 
service?  The examiner must consider 
the Veteran's statements regarding 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) 
(examination inadequate where the 
examiner did not comment on veteran's 
report of in-service injury and relied 
on lack of evidence in service medical 
records to provide negative opinion).

4.  Schedule a VA examination to ascertain 
the impact of the Veteran's service-
connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disability, renders him unable 
to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.
	
6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


